Citation Nr: 0936816	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  03-16 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an intestinal 
disorder.

2.  Whether new and material evidence has been received to 
reopen the Veteran's claim for service connection for a 
stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 through 
June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Veteran testified at a hearing before a hearing officer 
in September 2000.  A transcript of this hearing is in the 
Veteran's claims folder.  In his September 1999 substantive 
appeal, the Veteran requested the scheduling of a Travel 
Board hearing.  He withdrew his request for this hearing in 
January 2007.

The Veteran's appeal also initially included other issues.  
In September 2000, he withdrew his claims of service 
connection for exposure to herbicides, for sinus and throat 
disorder, and for a skin disorder, claimed as secondary to 
herbicide exposure.  His claims for service connection for 
PTSD, hearing loss, and tinnitus were granted in a March 2002 
rating decision.  His appeal seeking an increased initial 
evaluation for his service-connected PTSD, hearing loss, and 
tinnitus was denied by the Board in May 2007.  Therefore, 
none of these issues are now before the Board on appeal.

The Board is satisfied that the RO has completed the action 
directed by the Board in May 2007 concerning the remaining 
issues, listed on the first page of this decision.


FINDINGS OF FACT

1.  The Veteran's claimed intestinal disorder has not been 
shown to be etiologically related to any injury, illness, or 
disease contracted during his active duty service.


2.  A January 1985 rating decision denied service connection 
for a stomach disorder; notice of the decision was mailed to 
the Veteran on February 6, 1985; and the Veteran did not 
enter a notice of disagreement with this decision within one 
year of mailing of notice of the decision.

3.  The evidence associated with the claims file subsequent 
to the January 1985 rating decision, when considered with 
previous evidence of record, fails to establish the 
occurrence of an in-service injury, illness, or disease, nor 
does it relate to the factual issue of whether the Veteran's 
stomach disorder is related to an in-service injury, illness, 
or disease, and is thus cumulative and redundant, and, 
moreover, when considered by itself and in conjunction with 
other evidence previously of record, does not constitute 
evidence that is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The Veteran's claimed intestinal disorder was not 
incurred in or aggravated by his active duty service or 
ACDUTRA.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  New and material evidence has not been received to reopen 
a claim of service connection for a stomach disorder.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.156(a) (2001); 38 C.F.R. 
§§ 3.156, 3.159, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations for service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing:  (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995). For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

II.  Entitlement to service connection for an intestinal 
disorder

A. Recitation of Evidence

The Veteran's service treatment records do not reflect any 
in-service complaints of intestinal or stomach symptoms, nor 
do they reflect any in-service treatment or diagnoses of an 
intestinal or stomach disorder.  At the Veteran's June 1969 
discharge examination, the Veteran denied frequent 
indigestion, stomach, liver, or intestinal trouble, 
appendicitis, piles or rectal disease, frequent or painful 
urination, or recent weight gain or weight loss.  A physical 
examination revealed normal abdomen and viscera, and normal 
anus and rectum.

In June 1971, the Veteran was treated at Decatur General 
Hospital for complaints of lower abdominal pain, sharp and 
intermittent pain in the high rectal region, nausea, and 
anorexia which had lasted for four days.  Following an 
appendectomy, however, the Veteran's diagnosis was changed to 
regional ileitis.  No opinion was rendered as to the etiology 
of the Veteran's regional ileitis.

The next relevant treatment record is a June 1998 record from 
the VA medical center in Mobile, Alabama which reflects 
multiple complaints by the Veteran, including stomach pain.  
He was advised to schedule a follow-up appointment with a 
physician for evaluation of his stomach pain.  He returned to 
the Mobile VA medical center in July 1998 reporting 
intermittent right lower quadrant pain which occurred two to 
three times per week and lasted up to 15 minutes.  The 
Veteran denied constipation or diarrhea.  An examination 
revealed the Veteran's abdomen was tender to palpation.  A 
rectal examination revealed good sphincter tone and a non-
enlarged prostate.  The Veteran's rectum was nontender during 
the examination.  A stool examination for hemoculture was 
negative.  The Veteran was diagnosed with right lower 
quadrant pain of undetermined origin.

An air contrast barium enema performed in early October 1998 
revealed diverticulosis, however, no evidence of current 
diverticulitis or other abnormality was noted.  At his 
admission to an inpatient program later that month, a nursing 
note states that the Veteran reported that he had been 
diagnosed with diverticulitis "a short time ago" and had 
special diet requests related to that.  The nutrition note 
the following day, however, refers to a history of 
diverticulosis. 

In an October 1998 statement, the Veteran related that he was 
treated for diverticulitis and large intestine problems while 
on active duty service in Vietnam.  According to the Veteran, 
he has continuously experienced intestinal problems since 
that time.

At a November 1999 VA medical center treatment, the Veteran 
reported lower abdominal discomfort and difficulty in 
initiating and terminating his urination.  An examination of 
the Veteran's abdomen was within normal limits with exception 
of obesity and mild distension of the lower abdomen.

VA treatment records which relate to treatment received by 
the Veteran from 2000 through 2002 for various unrelated 
ailments identify diverticulitis as an ongoing "active 
problem."  These records do not, however, reflect an opinion 
as to the etiology of the Veteran's diverticulitis.

At a September 2000 hearing held before a hearing officer at 
the RO, the Veteran testified that, during his service in 
Vietnam, he experienced vomiting, diarrhea, and "an awful 
pain" in his lower extremities.  He stated that his mother 
was sent a letter which advised her that the Veteran was 
being treated for gastroenteritis.  The Veteran testified 
that his initial post-service treatment for his intestinal 
disorder was in 1971.  He asserted that he received a post-
service diagnosis of diverticulitis and that he has received 
outpatient treatment for that disorder.

A February 2001 upper gastrointestinal radiology study 
revealed normal results.

In February 2001, the Veteran underwent a VA examination of 
his stomach.  The Veteran's claims file was reviewed in 
conjunction with the examination.  At that time, the Veteran 
reported that he had treated for over 30 years for 
gastroenteritis, dyspepsia, peptic ulcer disease, and acid 
reflux disease.  He stated that he had been diagnosed two and 
a half years before of diverticular disease of the sigmoid 
colon.  Regarding his symptoms, he reported occasional 
constipation but denied diarrhea.  He stated that he took 
Metamucil due to an ongoing diverticular disease in his 
sigmoid colon.  The Veteran also observed that he observed 
occasional blood spots due to hemorrhoids.  An examination 
revealed slightly obese abdomen without significant 
tenderness, mass, or organomegaly.  Bowel sounds were normal, 
and there was no evidence of inguinal hernia.  The Veteran 
was diagnosed with chronic dyspepsia with a history of 
gastroesophageal reflux disease.  No opinion was rendered, 
however, as to the etiology of the diagnosed disorders.

At a February 2002 VA examination for a separate claim for 
PTSD, the Veteran provided a medical history which included 
colon problems which he had treated for several years.

At a May 2004 VA examination for his diabetes, an examination 
of the Veteran's abdomen was benign.

B. Analysis

Based upon the evidence of record, the Board finds that the 
Veteran is not entitled to service connection for an 
intestinal disorder.  Service treatment records do not 
reflect any in-service complaints of or treatment for 
intestinal or stomach symptoms, nor do they indicate an in-
service diagnosis of diverticulitis or other intestinal 
disorder.  Post-service treatment records reflect that the 
Veteran was diagnosed with regional ileitis in June of 1971.  
No opinion was rendered, however, relating this disorder to 
the Veteran's active duty service.  VA treatment records from 
March 1998 through August 2002 indicate periodic complaints 
of intestinal symptoms.  Nonetheless, an October 1998 barium 
enema did not reveal any current diverticulitis, and in July 
1998 the Veteran was considered to have right lower quadrant 
pain of undetermined origin.  At the Veteran's February 2001 
VA examination, he was diagnosed with chronic dyspepsia with 
history of gastroesophageal reflux disease.  The evidence in 
the claims file does not, however, contain any medical 
opinions relating any current intestinal diagnoses to the 
Veteran's active duty service.

The Board acknowledges the Veteran's contentions that he has 
been diagnosed with diverticulitis and that this disorder is 
related to stomach disorders he experienced during service.  
However, the Veteran's assertions in that regard are 
substantially rebutted by the complete absence of 
corroborating service treatment records and the absence of 
competent medical opinions relating any present intestinal 
disorders to service.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336-7 (Fed. Cir. 2006) (holding the Board is obligated 
to, and fully justified in, determining whether lay testimony 
is credible in and of itself, and that the Board may weigh 
the absence of contemporary medical evidence against lay 
statements).

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the Veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value as to the matter of medical 
diagnoses and causation.  See also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report that 
on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for an intestinal 
disorder, and this claim must be denied.


In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Whether new and material evidence has been received to 
reopen
service connection for a stomach disorder

A.  Applicable Law and Regulations

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed. 38 
U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because such a 
determination is a jurisdictional prerequisite to the Board's 
de novo review and adjudication of the underlying claim.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
If it is determined that no such evidence has been offered, 
that is where the Board's analysis must end, and what the RO 
may have determined in that regard is irrelevant.  Id.   In 
such cases, further analysis, beyond consideration of whether 
the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In cases involving claims to reopen which were received prior 
to August 29, 2001, new and material evidence is defined as 
evidence which was not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must neither be cumulative nor redundant, and, by itself or 
in conjunction with other evidence previously assembled, be 
"so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

It is noted that 38 C.F.R. § 3.156(a) was amended in August 
2001.  However, that amendment is applicable only to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

The Board also notes that, in determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B. Recitation of Evidence

In this case, the Board observes that the Veteran filed an 
original claim for service connection for an intestinal 
disorder in December 1984.  That claim was denied in a 
January 1985 rating decision, which was mailed to the Veteran 
in February 1985, on the basis that a stomach disorder was 
not shown to have been manifested in service.  At the time of 
this decision, the record before the RO consisted of the 
Veteran's service personnel records, service treatment 
records, and an August 1969 neuropsychological VA 
examination.  The Veteran did not file a notice of 
disagreement within one year from mailing, in February 1985, 
of the January 1985 rating decision.

In October 1997, the Veteran requested that VA reopen his 
claim for service connection for a stomach disorder.  In 
support of this request, the RO received treatment records 
from Decatur General Hospital for treatment from June through 
July of 1971, treatment records from the VA medical center in 
Mobile, Alabama for treatment from March through June of 
1998, and a three page statement from the Veteran received by 
the RO in April of 1998.  In a September 1998 rating 
decision, the RO declined to reopen the Veteran's claim on 
the basis that the newly submitted evidence also failed to 
document in-service occurrence of a stomach disorder.  
Additional evidence was received after this September 1988 
rating decision, which consisted of additional treatment 
records for treatment from July 1998 through August 2002 at 
the VA medical centers in Biloxi, Mississippi and Mobile, 
Alabama.  The Veteran also provided testimony at a September 
2000 hearing before a hearing officer at the RO and underwent 
a VA examination of his stomach in February 2001.

C. Analysis

In the absence of a timely filed appeal, the RO's January 
1985 rating decision is final under 38 U.S.C.A. § 7105(c).

As previously discussed, the Veteran testified at his 
September 2000 RO hearing that he experienced various 
intestinal and stomach symptoms during his active duty 
service.  He further testified that, following service, he 
was diagnosed with diverticulitis, and that his stomach 
symptoms persisted since service.

VA treatment records obtained from the VA medical center in 
Mobile, Alabama, and which relate to treatment from June 1998 
through August 2002 reflect an ongoing diagnosis of general 
abdominal pain.  VA treatment records from November 2001 
through November 2008 consistently identify diverticulitis of 
the colon as an ongoing "active problem."

Nonetheless, the newly submitted evidence does not express 
any medical opinions do not substantiate the occurrence of an 
in-service stomach injury, illness, or disease.  This 
evidence also does not substantiate the Veteran's assertion 
of stomach symptoms during his active duty service.  The 
Board acknowledges the Veteran's lay testimony and lay 
statements, as well as an August 2001 lay statement from his 
spouse, in which they express that the Veteran has 
experienced stomach pain which began during or is due to some 
incident of service.  However, to the extent that they are 
attempting to present argument regarding etiology or medical 
causation of his stomach disorder, neither the Veteran nor 
his spouse are competent to render such an opinion since 
neither have been shown to possess the necessary medical 
skills and training to offer opinions on such medical 
questions.  Espiritu, 2 Vet. App. at 494-495 (1992).  Under 
the circumstances, the Board finds that the evidence 
submitted by the Veteran in support of his October 1997 
request to reopen his claim is cumulative and redundant, and, 
moreover, when considered by itself and in conjunction with 
other evidence previously of record, does not constitute 
evidence that is "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a) (2001).

For all of the above reasons, the Board has determined that 
new and material evidence has not been received and that the 
Veteran's claim for service connection for a stomach disorder 
should not be reopened.

IV.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Revisions 
to 38 C.F.R. § 3.159 are effective as of May 30, 2008.  73 
Fed. Reg. 23,353-23,356 (April 30, 2008).  The final rule, 
among other changes, removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  


In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for an intestinal disorder in 
a June 2002 notification letter.  In March 2006, the Veteran 
was notified that a disability rating and an effective date 
for the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  After the Veteran was provided a 
reasonable period in which to respond, the matter was 
readjudicated in a June 2007 supplemental statement of the 
case.

In the context of a claim to reopen a final decision on the 
basis of new and material evidence, the United States Court 
of Appeals for Veterans Claims (Court) held that the Veterans 
Claims Assistance Act of 2000 (VCAA) requires that VA look at 
the bases for the denial in the prior decision and to provide 
a notice letter that describes the type of evidence and 
information that would be necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  The 
veteran is thereby notified that the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Failure to provide this notice is generally 
prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In the present case, the Veteran and his representative were 
notified of the information and evidence needed to reopen his 
claim for service connection in a February 2009 notification 
letter.  After a reasonable period in which the Veteran was 
provided an opportunity to respond, that issue was 
subsequently adjudicated in a July 2009 supplemental 
statement of the case.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records, VA treatment 
records, and identified private treatment records have been 
obtained.  Additionally, he was afforded VA examinations of 
his stomach and duodenum in February 2001.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for an intestinal disorder 
is denied.

New and material evidence has not been received, and 
reopening of the Veteran's claim for service connection for a 
stomach disorder is not warranted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


